Citation Nr: 1811231	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-28 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965 and September 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the August 2014 substantive appeal, the Veteran selected to attend a Travel Board hearing.  In April 2016, his hearing request was withdrawn in writing.  38 C.F.R. § 20.704 (e) (2017).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability and tinnitus had their onset in service or are otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran asserts that he has bilateral hearing loss and tinnitus that are related to loud noise (acoustic trauma) during service.  As the Veteran has a military occupational specialty of engineman, exposure to acoustic trauma is conceded.  See July 2014 Statement of the Case.

The Veteran's service treatment records are void of findings, complaints, symptoms, or any diagnoses related to hearing loss and/or tinnitus.

Post-service, on March 2013VA audiology examination, the Veteran presented with a history of service as an engineman with highly probable acoustic noise exposure conceded.  Occupational/recreational noise exposure included chain saw use for occasional tree work and the occasional use of a 22 rifle.  The audiologist diagnosed bilateral sensorineural hearing loss and tinnitus.  With regard to whether his bilateral hearing loss was related to service, the examiner could not resolve this issues without resort to mere speculation.  The rationale, in part, was he had both in-service and post-service noise exposure and it would be with resort to mere speculation to opine as to what degree various noise exposures and any other potential factors contributed to his hearing loss.

With regard to tinnitus, she opined that his tinnitus is less likely than not caused by or a result of his in-service noise exposure.  The rationale, in part was that his daily consumption of alcohol as well as daily medications may affect his tinnitus. 

However, in July 2013 the Veteran's private ear, nose and throat physician stated that the Veteran had a history of sensorineural hearing loss with severe tinnitus which developed over years of exposure to 50 caliber machine gun fire during service.  He opined that the acoustic trauma was a direct cause of the Veteran's hearing loss and tinnitus.

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.  See 38 U.S.C. § 1507; 38 C.F.R. § 3.102.

The nature and extent of these disabilities caused by service is not currently before the Board.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he has a gastrointestinal disorder, claimed as gastritis, that is related to his service.

The Veteran's service treatment records include complaints of and treatment for gastrointestinal symptoms.
Post-service, private treatment records include a September 2011 report which reflect a complaint of epigastric pain with lower thoracic pain and tightness suggestive of gastritis or GI related pain.  In January 2012, the impression was GE reflux and previous gastritis.  A November 2012 upper endoscopy indicates a post-operative diagnosis of gastritis.

On March 2013 VA stomach and duodenal conditions Disability Benefits Questionnaire examination, after an examination of the Veteran and review of the claims file, the examiner opined that since there was no objective evidence for gastritis an opinion was not warranted.  However, because the record does include a diagnosis of gastritis made during the course of the appeal, an opinion as to whether a gastrointestinal disorder diagnosed at any time during the course of the appeal, is related to the Veteran's service, must be obtained.  See, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency), see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records related to the Veteran's gastrointestinal disorder(s), including those from the Gainesville VAMC, dated from July 2012 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2. After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any current gastrointestinal disorder, to include gastritis.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.
	
Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or more probability) that any gastrointestinal disorder, to include gastritis, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to the Veteran's active duty service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


